DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the use of parameters and weights with input feature data located within a two-dimensional location with a kernel that is operated on by a calculator to obtain a product and the accumulation of that product in claims 1 and 18, a counter with a kernel in claims 2-6, 9-13, 19-20, locating a position of elements in claim 14, and a calculator of quantization in claim 17—all of which correspond to the judicial exception of a mathematical concept of mathematical relationships and mathematical calculations. This judicial exception is not integrated into a practical application because the claims do not tie the mathematical relationships and calculations to any particular real-world application or technological problem. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a convolutional neural network and memory for storing elements in claims 1 and 18, the multiplexers in claim 7 and 15, and the buffers in claim 8 and 16, are all recited at a high level of generality and do not amount to significantly more than the above-identified judicial exception (the abstract idea). There is no indication that the combination of elements improves the 

Would Be Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 101 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
As per claims 1 and 18, taking claim 1 as exemplary: 
Though Brothers (US 2017/0344876 A1), part of the prior art of record, teaches the use of input feature data with weights, kernels, adders, with multipliers as part of a convolution of input feature maps in paragraphs [0025]-[0028].
And though Wong et al., (US 2018/0218587), part of the prior art made of record, teaches the use of layers and multiple dimensions of kernels and summing a product in paragraph [0039] through the use of convolutional image processing of channeled image data.
The primary reason for marking of would be allowable subject matter of independent claims 1 and 18, taking claim 1 as exemplary in the instant application, is the combination with the inclusion in these claims of the limitations of an apparatus and method comprising:
“first selector coupled to a first memory storing weight parameters, and configured to select one or more first nonzero elements of one or more kernels of the weight parameters in one or more first channels, each first channel including at least one first nonzero element, and each first nonzero element being located at a same element position in the corresponding kernel,
…
a second selector coupled to a second memory storing input feature data, and configured to select one or more first data items of the input feature data in the one or more first channels corresponding to the one or more first nonzero elements, a data item position of each first data item in the input feature data being dependent on the element position of the corresponding first nonzero element, and each first data item being located in the same first channel with the corresponding first nonzero element, the data item position being a two-dimensional location in the two dimensions of height and width; and a calculator configured to multiply each first data item from the second selector with the corresponding first nonzero element from the first selector to obtain a product, and accumulate the product.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the use of kernels, convolutional neural networks, and the summing of data, it does not teach the use of channels in correspondence with two dimensional data so that a first memory for weights and a second memory for input data with the use of channels and kernels which incorporate a data item position of each first data item in an input feature data that is dependent on the element position of a corresponding first nonzero weight parameter element, and each first data item being located in the same first channel with the corresponding first nonzero element along with a calculator configured to multiply each first data item from the second selector with the corresponding first nonzero element from the first selector to obtain a product, and accumulate the product.
Dependent claim(s) 2-17 and 19-20 are marked as would be allowable at least for the reasons recited above as including all of the limitations of the would be allowable independent base claim 1 and 18 upon which claims 2-17 and 19-20 depend.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/               Primary Examiner, Art Unit 2124